FOR IMMEDIATE RELEASE Contacts: Investors: Michael Weitz 203-352-8642 Media: Robert Zimmerman 203-359-5131 WWE® Reports 2010 Second Quarter Results STAMFORD, Conn., August 5, 2010 - World Wrestling Entertainment, Inc. (NYSE:WWE) today announced financial results for its second quarter ended June 30, 2010. Revenues totaled $106.8 million in the second quarter, yielding operating income of $10.3 million and net income of $6.3 million, or $0.08 per share. Impacting comparability to the prior year quarter is the timing of our annual WrestleMania® event, which occurred in the first quarter of 2010 and the second quarter of 2009. Excluding the effects of WrestleMania in the prior year quarter, 2009 second quarter revenues were $106.6 million, operating income was $13.1 million and net income was $10.2 million, or $0.14 per share. “In the second quarter, our performance fell below management expectations as trends weakened in the latter part of the quarter. Although we believe the continued softness in the economy played a part in our results, recent changes in our talent base may have also impacted key operating metrics, particularly domestic pay-per-view buys and live event attendance,” stated Vince McMahon, Chairman and Chief Executive Officer. “In addition, our profitability was negatively affected by the reduction in revenue from high margin businesses and by the logistical costs related to the Icelandic volcano. We view some of these factors as temporary and, looking ahead, we remain confident in our ability to address these challenges by producing compelling content and cultivating consumer demand. On a positive note, the second quarter reflected improved results in our Home Video business and our continued success in managing our expenses.” Comparability of Results WrestleMania XXVI occurred on March 28, 2010, and consequently, was included in our first quarter financial results. However, WrestleMania XXV occurred on
